DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/005267 filed February 14, 2019, which claims foreign priority to JAPAN Document No. 2018-036423 filed March 1, 2018.
Status
This Office Action is in response to Applicants' Communication filed on August 31, 2020 in which Claims 4, 5, 7, 8, 10 and 12-16 are amended to change the breadth of the claims.  Claims 1-16 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed August 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, 8 and 9 of U.S. Patent No. 10,934,368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the U.S. Patent No. 10,934,360 B2 disclose a process for producing a cellulose resin, comprising: reacting a pulp dispersed in an organic solvent with a short chain acylating agent for introducing an acyl group having 3 carbon atoms and a long-chain acylating agent for introducing an acyl group having 14 or more carbon atoms, in the presence of a basic nitrogen- containing organic compound under heating at 100°C or below, to acylate hydroxy groups of a cellulose constituting the pulp; and separating an acylated cellulose obtained by the acylation from the organic solvent, wherein the basic nitrogen-containing organic compound is pyridine, wherein a reaction temperature of the acylation is in a range of 70 to 100°C, and wherein a total amount of the organic solvent and the basic nitrogen-containing organic compound is 10 to 50 times the dry mass of the pulp.  The claims differ in that the product of U.S. Patent No. 10,934,368 B2 in Claim 5 requires a C3 acyl while the acyl in the current claims can be C2 or C3. 

Claims 10, 11, 14 and 15 are directed to an invention not patentably distinct from claims 5, 7, 8 and 9 of commonly assigned U.S. Patent No. 10,934,368 B2.  Specifically, both the current application and the U.S. Patent No. 10,934,360 B2 disclose a process for producing a cellulose resin, comprising: reacting a pulp dispersed in an organic solvent with a short chain acylating agent for introducing an acyl group having 3 carbon atoms and a long-chain acylating agent for introducing an acyl group having 14 or more carbon atoms, in the presence of a basic nitrogen- containing organic compound under heating at 100°C or below, to acylate hydroxy groups of a cellulose constituting the pulp; and separating an acylated cellulose obtained by the acylation from the organic solvent, wherein the basic nitrogen-containing organic compound is pyridine, wherein a reaction temperature of the acylation is in a range of 70 to 100°C, and wherein a total amount of the organic solvent and the basic nitrogen-containing organic compound is 10 to 50 times the dry mass of the pulp.  The claims differ in that the product of U.S. Patent No. 10,934,368 B2 in Claim 5 requires a C3 acyl while the acyl in the current claims can be C2 or C3.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 10,934,368 B2, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (U.S. Patent No. 10,934,368 B2).
	Applicant claims a method for producing a cellulose resin, the cellulose resin being according to Claim 1, comprising: reacting a pulp dispersed in an organic solvent with a short chain acylating agent for introducing an acyl group having 2 to 3 carbon atoms and a long-chain acylating agent for introducing an acyl group having 14 or more carbon atoms, in the presence of a basic nitrogen- containing organic compound under heating at 100°C or below, to acylate hydroxy groups of a cellulose constituting the pulp; and separating an acylated cellulose obtained by the acylation from the organic solvent.
Tanaka et al (U.S. Patent No. 10,934,360 B2) discloses a process for producing a cellulose resin, comprising: reacting a pulp dispersed in an organic solvent with a short chain acylating agent for introducing an acyl group having 3 carbon atoms and a long-chain acylating agent for introducing an acyl group having 14 or more carbon atoms, in the presence of a basic nitrogen- containing organic compound under heating at 100°C or below, to acylate hydroxy groups of a cellulose constituting the pulp; and separating an acylated cellulose obtained by the acylation from the organic solvent, wherein the basic nitrogen-containing organic compound is pyridine, wherein a reaction temperature of the acylation is in a range of 70 to 100°C, and wherein a total amount of the organic solvent and the basic nitrogen-containing organic compound is 10 to 50 times the dry mass of the pulp.  
The currently claimed method differs from the process disclosed in Tanaka et al’s U.S. Patent No. 10,934,368 B2 by preparing a cellulose resin that requires a C3 acyl while the acyl in the current claims can be C2 or C3.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
	One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant invention to replace the acyl group having 2 carbon atoms with an acyl group having 3 carbon atoms in the instantly claimed process to obtained a product having closely similar acyl groups having 3 carbon atoms as disclosed in Tanaka et al’s U.S. Patent No. 10,934,368 B2 since the acyl group having 3 carbon atoms is a homologue of the acyl group having 2 carbon atoms and it is within the skills of a technician practicing the method to produce such compounds.	

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US Publication No. 2018/0291117 A1).
	Applicants claim a cellulose resin in which hydrogen atoms of hydroxy groups of cellulose are substituted with a long-chain component which is a linear aliphatic acyl group having 14 or more carbon atoms and a short-chain component which is at least one of an acyl group having 2 carbon atoms and an acyl group having 3 carbon atoms, wherein a nitrogen content in the cellulose resin is 300ppm or more and 2000ppm or less.
	The Shimura et al publication discloses a cellulose derivative in which at least a part of hydrogen atoms of hydroxyl groups of a cellulose is substituted with a short-chain organic group (acetyl group) having 2 carbon atoms, a medium-chain organic group having 3 to 5 carbon atoms and a long-chain organic group having 6 to 30 carbon atoms at the following substitution degrees: 
0.7≤DSSH≤1.5 
0.5≤DSME≤2.0 
0.1≤DSLO<0.5 
2.4≤DSSH+DSME+DSLO≤3 
where DSSH represents the substitution degree with the short-chain organic group; DSME represents the substitution degree with the medium-chain organic group; and DSLO represents the substitution degree with the long-chain organic group (see Claim 1 of the Shimura et al publication).  The acetyl group and medium-chain organic group represented by the 3-carbon atom group in the Shimura et al publication meet the limitation of a short-chain component which is at least one of an acyl group having 2 carbon atoms and an acyl groups having 3 carbon atoms as recited in current Claim 1.  A 14-30 carbon atom group selected from the 6 to 30 carbon long-chain organic group in the Shimura et al publication meets the limitation of a linear aliphatic acyl group having 14 or more carbon atoms as recited in current Claim 1.  
	The currently claimed cellulose resin differs from the cellulose derivative recited in the Shimura et al publication by claiming in Claim 1 a nitrogen content being present in the cellulose resin of 300 ppm to 2000 ppm.  See Claims 2, 3, 10 and 11 wherein the cellulose has a basic nitrogen-containing group which may be a pyridine ring-containing group or pyridine
	However, it is noticed in the Shimura et al publication that an activation solvent is used to activate the cellulose which may be selected as pyridine, which suggests the source of a nitrogen content in the cellulose derivative disclosed in the Shimura et al publication.   The nitrogen content of 300 ppm to 2000 ppm in the current Claim 1 is also suggested in the Shimura et al publication since Example 1 in the current specification (and other locations in the current specification) also use pyridine as solvent for the preparation the cellulose resin. 
	The Shimura et al publication discloses substitution degrees: 
0.7≤DSSH≤1.5 
0.5≤DSME≤2.0 
0.1≤DSLO<0.5 
as described above, whereby the acetyl group and medium-chain organic group when selected as a 3-carbon atom group in the Shimura et al publication ranging from 0.7 to 2.0 falls within part of the limitation of the degree of substitution DSSH that is recited in current Claim 5 with the short-chain component being in the range of 1.7 to 2.8 and embraces the degree of substitution DSSH recited in current Claim 6 wherein the degree of substitution DSSH is 2.1.  The long-chain DSLO disclosed in the Shimura et al publication from 0.1 to 0.5 covers part of the long-chain DSLO of 0.2 to 0.6 as recited in current Claim 5.  Synthesis Example 2 in paragraph nos. [0110] on page 9 of the Shimura et al publication discloses the use of stearic acid for the synthesis of a cellulose derivative, which embraces the stearic acid recited in current Claim 7.  Synthes Example 2 also disclose DS values with respect to short-chain (acetyl group), medium-chain (propionyl group) and long-chain (stearyl group) organic groups substituting on cellulose derivative (C2) were obtained by 1H-NMR. The DS values with the individual chains were: acetyl group (DSSH)=0.95, propionyl group (DSME)=1.38 and stearyl group (DSLO)=0.26.  These DS values cover the DS values for the long-chain component and short-chain component recited in current Claims 5 and 6.
	The Shimura et al publication further discloses that the cellulose derivative thereof can be used as a base resin for molding material suitable for forming a molded body such as housing, e.g., exterior for an electronic device, which embraces the molding material and molded body recited in current Claims 8 and 9.
	Synthesis Example 1 of the Shimura et al publication discloses a cellulose derivative preparation that embraces the method of producing the cellulose resin that is recited in current Claim 10.  Synthesis Example 1 of the Shimura et al publication discloses a process that involve 31.6 g of stearic acid and 28.5 mL of propionic anhydride being placed in a three-neck flask and reacted under nitrogen atmosphere at 100° C. for one hour to synthesize an acid anhydride from stearic acid and propionic acid. Subsequently, to this, 250 mL of 1,4-dioxane was added and the temperature of the reaction solution was down to 50° C. Thereafter, the cellulose activated with acetic acid and a mixed solution of perchloric acid (120 μL) and 1,4-dioxane (50 mL) were added. The mixture was stirred at 50° C. Two hours later, the reaction solution was transferred from the three-neck flask to a beaker, to which 1.5 L of a methanol/water mixed solution (methanol: water=1:1 vol) was added dropwise as a poor solvent to terminate the reaction. The solid precipitated by the dropwise addition was subjected to suction filtration. The residue on the filter was washed with isopropyl alcohol and further with water, and then, dried at 100° C. under reduced pressure to obtain a target cellulose derivative (C1).  Synthesis Example 2 of the Shimura et al publication was performed in the same manner as in Synthesis Example 1 using different amounts stearic acid and propionic anhydride.  The Shimura et al publication suggests substitution of the dioxane used in Synthesis Examples 1 and 2 with pyridine and N-methylpyrrolidone (see lines 1-12 of paragraph no. [0063] of the Shimura et al publication), which embraces the pyridine and N-methylpyrrolidone recited in current Claims 11 and 12.  The mixing ratio of the 1,4-dioxane and the organic solvents recited in Synthesis Examples 1 and 2 embraces the mixing ratio of the basic nitrogen containing organic compound (R ) and the organic solvent (S ) range of 5/95 to 30/70 recited in current Claim 13.  The 100ºC recited for the Synthesis Example 1 reaction as indicated above embraces the 100ºC temperature recited in current Claim 14.  In Synthesis Example 1, the 6.0 g of cellulose used as the amount pulp (see paragraph no. [0107] of the Shimura et al publication) embraces the ratio of the amount of pulp recited in current Claim 15 that include a total amount of organic solvent and basic nitrogen-containing organic compound being 10 to 50 times the dry mass of the pulp.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention having the Shimura et al publication before him to produce the currently claimed cellulose resin and carry out the method for producing the cellulose resin using a nitrogen content in the cellulose resin of 300 ppm to 2000 ppm in view of their closely related cellulose structures and process steps and the resulting expectation of similar molding properties.  It also would be within the scope of the artisan to use any of the suggested activating agents, such as pyridine, in the process of making the product. In doing so, it would appear that one of ordinary skill would arrive at the instant product.	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US Publication No. 2018/0291117 A1) as applied to claims 1-15 above, and further in view of Toyama et al (US Publication No. 2019/0169402 A1).
	Applicants claim the method for producing a cellulose resin according to Claim 10, wherein the short chain reagent is at least one selected from acetyl chloride, acetic anhydride, propionic anhydride and propionyl chloride, and the long-chain reactive agent is an acid chloride of a linear fatty acid having 14 or more carbon atoms.
The information disclosed in the Shimura et al publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed method differs from the information disclosed in the Shimura et al publication by claiming method for producing a cellulose resin wherein the long-chain reactive agent is an acid chloride of a linear fatty acid having 14 or more carbon atoms.
	The instantly claimed method for producing a cellulose resin differs from the cellulose resin preparation disclosed in the Shimura et al publication by reciting the use of a long-chain reactive agent that is an acid chloride of a linear fatty acid having 14 or more carbon atoms. 
	However, the Toyama et al publication discloses preparation of cellulose resin that involve preparation of a short-chain / long-chain bound cellulose derivative thereof using stearoyl chloride as the source for the long-chain group (see paragraph no. [0185] of the Toyama et al publication).  The stearoyl chloride falls within the scope of a long-chain reactive agent as an acid chloride of linear fatty acid having 14 or more carbon atoms.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Shimura et al publication with the teaching of the Toyama et al publication to reject the instant claims since both references disclose preparation of short-chain / long-chain bound cellulose derivatives.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare the short-chain / long-chain bound cellulose derivative in the Shimura et al publication using stearoyl chloride as the source for the long-chain group in view of the recognition in the art, as evidenced by the Toyama et al publication, that stearoyl chloride is an effective source for long-chain organic groups for producing cellulose resin compositions that can be used to produce molded body products.  

Claims 1-3, 5-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO 2017/115634 A1, see Machine Translated Copy)).
Applicants claim a cellulose resin in which hydrogen atoms of hydroxy groups of cellulose are substituted with a long-chain component which is a linear aliphatic acyl group having 14 or more carbon atoms and a short-chain component which is at least one of an acyl group having 2 carbon atoms and an acyl group having 3 carbon atoms, wherein a nitrogen content in the cellulose resin is 300ppm or more and 2000ppm or less.
	The Tanaka et al WO publication discloses a cellulose resin in which a hydrogen atom of a hydroxyl group of cellulose is substituted with a long chain component which is a linear saturated aliphatic acyl group having 14 or more carbon atoms and a short chain component which is an acyl group having 2 or 3 carbon atoms, wherein the short chain component more specifically may be an acetyl group or a propionyl group (see Claims 1-3 of the Tanaka et al WO publication).  The Tanaka et al WO publication discloses a cellulose resin wherein the long-chain component is an acyl group portion of at least one fatty acid selected from myristic acid, palmitic acid, stearic acid, arachidic acid, and behenic acid (see Claim 4 of the Tanaka et al WO publication).  The Tanaka et al publication discloses a molding material comprising the cellulose-based resin and a molded body formed using the molding material.
	The Tanaka et al WO publication also discloses a method for producing the cellulose-based resin comprising: a step of reacting pulp dispersed in an organic solvent, a short-chain reaction agent selected from acetyl chloride, acetic anhydride, propionic anhydride, and propionyl chloride, and a long-chain reaction agent which is an acid chloride of a long-chain fatty acid having the long-chain component, in the presence of an acid capturing component, under heating, to acylating a hydroxyl group of cellulose constituting the pulp; and a step of separating the acylated cellulose obtained in the acylation step from the organic solvent.  The organic solvent as disclosed in the Tanaka et al publication is a solvent having a liquid retention rate with respect to cellulose of 90% by volume or more.  The Tanaka et al publication also discloses that the amount of the organic solvent is 10 to 50 times the dry mass of the pulp.  The Tanaka et al publication further discloses that the acid capturing component comprises triethylamine or pyridine.  On page 8, lines 337-340 of the description of the Tanaka et al publication, N-methylpyrrolidone is disclose as an example of a solvent that can be used in the cellulose resin preparation thereof along with pyridine.  Tanaka et al discloses that the reaction temperature in the acylation step is 50 to 100°C (see Claims 1-4 and 6-12 of the machine-translated copy of the Tanaka et al WO 2017/115634 A1 publication).  The amount of pyridine and the organic solvents recited in Example A1 embraces the mixing ratio of the basic nitrogen containing organic compound (R ) and the organic solvent (S ) range of 5/95 to 30/70 recited in current Claim 13.  The above description in the Tanaka et al WO publication embraces the information disclosed current Claims 1-3 and 7-15.
	Clam 1 of the Tanaka et al WO publication describes the degree of substitution (DSLo) by the long chain component and a degree of substitution (DSSh) by the short chain component as satisfying the following conditional expressions (1) and (2):              (1)  DSLo + DSSh ≥ 2.1;        (2)  4 ≤ DSSh / DSLo ≤ 12  
These conditional expressions cover at least part of the range of the degree of substitution for the Long-chain component and short-chain component recited in current Claims 5 and 6. 
The currently claimed cellulose resin differs from the cellulose resin recited in the Tanaka et al WO publication by claiming in Claim 1 a nitrogen content being present in the cellulose resin of 300 ppm to 2000 ppm.  
	However, it is noticed pyridine is used for the cellulose resin preparation in the Tanaka et al WO publication (see Example A1), which suggests the nitrogen content of 300 ppm to 2000 ppm in the current Claim 1 since Example 1 in the current specification (and other locations in the current specification) also use pyridine as solvent for the preparation the cellulose resin.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention having the Tanaka et al WO publication before him to produce the currently claimed cellulose resin and carry out the method for producing the cellulose resin using a nitrogen content in the cellulose resin of 300 ppm to 2000 ppm in view of their closely related cellulose structures and process steps and the resulting expectation of similar molding properties.  It also would be within the scope of the artisan to use any of the suggested activating agents, such as pyridine, in the process of making the product. In doing so, it would appear that one of ordinary skill would arrive at the instant product.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623